DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 25 and 32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘configured to’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean any composition having the claimed polymer composition.

3.	Claim 26 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 26 recites the phrase ‘the external stimulus’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 102
 4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.          Claims 1, 5 – 6, 8, 10 – 11, 13 – 20 – 21, 24 and 32 are rejected under 35 U.S.C. 102(b) as being anticipated by Miller et al (U.S. Patent Application Publication No. 2002/0044891 A1). 
With regard to Claim 1, Miller et al disclose an indicator device (paragraph 0024) comprising a polymeric matrix and an indicator compound held, and therefore encapsulated, within the matrix (paragraph 0025); an intelligent composition is therefore disclosed; the indicator is Bromophenol Blue (paragraph 0032) and the matrix is a polymer of tetraethoxysilane (paragraph 0034), which is silica (paragraph 0009); the indicator changes color in the presence of bases (paragraph 0027); an indicator in its basic form is therefore disclosed.
With regard to Claims 5 – 6 and 8, the claimed silica is formed by hydrolysis of tetraethoxysilane (paragraph 0034 of Miller et al) with a base (paragraph 0035 of Miller et al), as stated in paragraph 0050 of the instant specification; the claimed percentage of octahedral silica, specific surface area and BET constant would therefore be obtained.
With regard to Claims 10 – 11, a polymeric resin is additionally disclosed, as an additive (paragraph 0036). The polymeric resin is therefore a matrix polymer, and the bases are an external stimulus that causes a color change.
With regard to Claims 13 – 15, the claimed delta E would therefore be obtained.
With regard to Claims 16 – 19, a silicon alkoxide is therefore disclosed.
With regard to Claims 20 – 21, the polymeric resin is a polyolefin that is a polar polymer (polyvinyl alcohol; paragraph 0036).
With regard to Claim 24 and 32, a matrix stabilizer is disclosed, because hydrated alumina provides stability to the color change (paragraph 0037).

6.          Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102(b) as being anticipated by Nair et al (U.S. Patent Application Publication No. 2015/0004707 A1). 
With regard to Claim 1,  Nair et al disclose a second reactant that is acid – base indicator in its basic form (base used with a pH indicator dye; paragraph 0073), encapsulated because it is dispersed in a polymeric matrix (paragraph 0059).
With regard to Claim 4, the claimed particle size is disclosed (paragraph 0086).
With regard to Claim 7, the claimed pore diameter is disclosed (paragraph 0043).
With regard to Claim 10, a matrix polymer is therefore disclosed. An intelligent polymer composition is therefore disclosed.

Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.       Claims 2 – 3, 9, 12 and 25 – 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al (U.S. Patent Application Publication No. 2002/0044891 A1).
Miller et al disclose an intelligent composition as discussed above. With regard to Claim 2, Miller et al fail to disclose an alkaline compound in a molar proportion of 1:20 to 1:200. However, the claimed aspect of a molar proportion of 1:20 to 1:200 is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. Furthermore, an alkaline compound is disclosed (base; paragraph 0035), for catalysis of the making of the polymer (polymerization; paragraph 0035). It would have been obvious for one of ordinary skill in the art to select an amount of alkaline compound depending on the desired catalysis and therefore rate of making of the polymer.
With regard to Claim 3, Miller et al fail to disclose an indicator compound in the amount of 1,000 ppm to 50,000 ppm. However, the amount of indicator compound is proportional to the amount of food in the container (paragraph 0045). It would have been obvious for one of ordinary skill in the art to select an amount of indicator compound depending on the amount of food in the container. 
With regard to Claim 9, a polymeric resin is additionally disclosed, as an additive (paragraph 0036). Miller et al do not explicitly disclose that the polymeric resin is a polymer matrix in which the encapsulated indicator is dispersed. However, it would have  been obvious for one of ordinary skill in the art to provide for a polymeric resin that is dispersed in the encapsulated indicator, as an additive is disclosed. A polymeric resin that is a polymer matrix in which the encapsulated indicator is dispersed would therefore  be obtained.
With regard to Claim 12, Miller et al fail to disclose an indicator compound in the amount of 0.1 to 20 wt%. However, the amount of indicator compound is proportional to the amount of food in the packaging (container; paragraph 0045) for the purpose of quantitative or semiquantitative measurement. (paragraph 0045) and for comparison to a plurality of calibration samples (paragraph 0044). It would have been obvious for one of ordinary skill in the art to select an amount of indicator compound depending on the amount of food in the packaging. It also would have been obvious for one of ordinary skill in the art to provide for 10 wt% indicator compound, for example, to compare to calibration samples of 30 wt% and 40 wt%.
With regard to Claims 25 – 26, attachment to a packaging material is disclosed (paragraph 0047). 
With regard to Claim 27, the packaging is for food (paragraph 0048). An internal reservioir for storage is therefore disclosed wherein the packaging material forms an inner surface within the internal reservoir.
With regard to Claim 28, a curable resin is used to bond the intelligent polymer composition, which is on a backing material, to the packaging material (paragraph 0047). A first portion is therefore disclosed formed from the intelligent polymer composition and a second portion formed from a second polymer composition.
With regard to Claim 29, the intelligent compound is within a polymer to prevent leakage into the food (paragraph 0033) and another layer is disclosed comprising a shield layer that is transparent (paragraph 0041). The layer comprising the intelligent compound is therefore an inner layer, and the other layer is therefore an outer layer.
With regard to Claim 30, a bottle is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for a bottle, as food packaging is disclosed.
With regard to Claim 31, milk is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for any food, including milk, as food is disclosed.

9.       Claims 22 – 23 and 46 – 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nair et al (U.S. Patent Application Publication No. 2015/0004707 A1). 
Nair et al disclose an intelligent polymer composition as discussed above. With regard to Claim 23, a polyethylene and polyester resin are disclosed (paragraph 0104). A  blend of a polyolefin and a polar polymer is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for a blend of a polyolefin and a polar polymer, as a polyethylene and polyester resin are disclosed.
With regard to Claim 23, ethylene vinyl acetate copolymer is not explicitly disclosed. However, a polyethylene resin and a resin comprising vinyl acetate are disclosed (paragraph 0104). It would have been obvious for one of ordinary skill in the art to provide for ethylene vinyl acetate copolymer, as polyethylene resin and a resin comprising vinyl acetate are disclosed.
With regard to Claims 46 – 48, printing of, for example, one of the layers of an article is disclosed (paragraph 0045). Printing more than one layer is not disclosed. However, because the phrase ‘for example’ is used, it would have been obvious for one of ordinary skill in the art to provide for printing of more than one layer.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782